Citation Nr: 1548379	
Decision Date: 11/17/15    Archive Date: 11/25/15

DOCKET NO.  09-06 213	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to an apportionment of Department of Veterans Affairs (VA) benefits for the Veteran's child.  


REPRESENTATION

R.L.M. is:	              Unrepresented  	
T.D.S. is represented by:  	              Veterans of Foreign Wars of the United States 
The Veteran is:  	              Unrepresented


ATTORNEY FOR THE BOARD

M. Zawadzki, Counsel
INTRODUCTION

The record indicates that the Veteran served on active duty from April 1985 to May 1993.  The appellant, R.L.M., is the Veteran's former spouse and initiated the appeal on behalf of the Veteran's then minor child, T.D.S.  T.D.S. turned 18 during the pendency of the appeal, and, therefore, has been added as an appellant.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 decision issued by the VA Regional Office (RO) in Muskogee, Oklahoma, in which the RO denied the benefit sought on appeal.  

The Board remanded the appeal in December 2011 and July 2012.  In the Board's prior remands, the issue on appeal was characterized as "Entitlement to an apportionment of Department of Veterans Affairs benefits on behalf of the Veterans' child."  As discussed above, R.L.M. initiated the appeal on behalf of the Veteran's then-minor child, T.D.S., who has since turned 18.  After turning 18, T.D.S. appointed Veterans of Foreign Wars of the United States (VFW) as her representative (via a VA Form 21-22, Appointment of Veterans Service Organization as Claimant's Representative) and submitted a statement regarding entitlement to an apportionment of VA benefits.  Because T.D.S. has been added as an appellant, the issue on appeal has been recharacterized as reflected on the title page.  


FINDING OF FACT

The Veteran has never filed a claim for VA benefits.  




CONCLUSION OF LAW

The claim for an apportionment of VA benefits for the Veteran's child lacks legal merit.  38 U.S.C.A. § 5307 (West 2014); 38 C.F.R. §§ 3.450, 3.451, 3.452 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  As will be explained below, the claim lacks legal merit.  As the law, and not the facts, is dispositive of the claim, the duties to notify and assist imposed by the VCAA are not applicable.  See Mason v. Principi, 16 Vet. App. 129, 132 (2002).  See also Manning v. Principi, 16 Vet. App. 534, 542-543 (2002) (the provisions of the VCAA have no effect on an appeal where the law, and not the underlying facts or development of the facts are dispositive in a matter).

Compliance with Prior Board Remands

The United States Court of Appeals for Veterans Claims (Court) has held that a remand by the Board confers on an appellant, as a matter of law, the right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  The record reflects that R.L.M. is incarcerated.  The December 2011 remand instructed that the appellant (R.L.M.) should be scheduled for a videoconference hearing before a Veterans Law Judge and noted that the RO/Appeals Management Center (AMC) should take reasonable steps to schedule the hearing for a date after her release from incarceration.  The RO subsequently returned the case to the Board, noting that R.L.M.'s release date from prison was over 20 years away.  

In July 2012, the Board again remanded the appeal to take all indicated action in order to address the feasibility of scheduling R.L.M. for a Board hearing, including contacting the correctional facility where she was incarcerated and inquiring as to the feasibility of scheduling a Board hearing via videoconference or at the RO.  The remand also instructed the AMC/RO to clarify whether the Veteran had filed a claim for, or was in receipt of, any VA benefits.  The AMC/RO was directed to advise R.L.M. that the necessary steps would be taken to address the feasibility of scheduling a Board hearing and that, if she was unable to appear personally, a representative could submit evidence or present witnesses on her behalf.  The AMC/RO was to provide her with a VA Form 21-22 and a VA Form 21-22a, Appointment of Individual as Claimant's Representative, and ask that she complete the appropriate form if she chose to be represented.  The July 2012 remand further directed the AMC/RO to follow any procedures applicable to simultaneously contested claims, including notifying both parties (the appellant and the Veteran) and their representative(s), if any, of the date and time of any scheduled hearing.  

In July 2012, the RO sent R.L.M. a letter informing her that an inquiry was being made to her correctional facility to determine the feasibility of scheduling a Board hearing and advising her that, if she was unable to personally appear at a hearing, a representative that she selected could submit evidence and present witnesses on her behalf.  The RO provided the appellant with VA Forms 21-22 and 21-22a to allow her to appoint a representative.  R.L.M. did not subsequently name a representative.  The RO attempted to set up a videoconference hearing for R.L.M. from her correctional facility, but noted, in a July 2015 Report of General Information, that reasonable attempts had been made, but all attempts with the warden to set up a video hearing had been unsuccessful.  The RO indicated that accommodations for a video hearing were not feasible.  The RO also reported that the Veteran had never filed a claim for compensation and/or pension benefits.  The above actions complied with the July 2012 remand directives.  

Procedural Issues

Despite partially complying with the July 2012 remand directives, the Board observes that the July 2012 remand instructed that, in addressing the feasibility of scheduling R.L.M. for a Board hearing, the AMC/RO should contact the correctional facility where she is incarcerated and inquire as to the feasibility of scheduling her for a Board hearing at the facility via videoconference, or at the RO if at all possible, either in person or via videoconference.  In July 2012, the RO wrote to R.L.M.'s correctional facility to ask whether R.L.M. could be released/escorted to the RO or whether the correctional facility had the equipment to facilitate a videoconference hearing.  A July 2012 Report of General Information indicates that the correctional facility warden responded that she would check with counsel to determine whether R.L.M. could be brought to the RO for a hearing and what would be required, but added that she was in maximum security and there was normally a writ for court by a judge when that type of inmate is escorted from the prison for any reason.  She added that a video hearing might be a possibility.  In a December 2012 letter to the correctional facility, the RO again asked whether R.L.M. could be released/escorted to the RO or whether the correctional facility had the equipment to facilitate a videoconference hearing.  

There are numerous Reports of General Information dated between July 2012 and March 2013 documenting the RO's efforts to coordinate a videoconference hearing for R.L.M., but they do not further discuss the possibility of her being escorted to the RO for a hearing.  VA does not have authority under 38 U.S.C.A. § 5711 to require a correctional institution to release an appellant so that VA can provide her a hearing.  Regardless, as will be discussed below, remand for any additional action, to include seeking clarification as to whether R.L.M. may be released/escorted to the RO for a hearing, is not warranted.  

Further, as indicated, the claims file documents the RO's attempts to coordinate a videoconference hearing for R.L.M. from the correctional facility between July 2012 and March 2013.  In the July 2015 Report of General Information, the RO indicated that reasonable attempts had been made to set up a videoconference hearing for R.L.M. and all attempts to set up a video hearing with the warden had been unsuccessful.  This Report of General Information states that all indicated action, to include contact with the correctional facility, is recorded in the file.  Prior to this July 2015 Report of General Information, the most recent record regarding setting up a videoconference hearing for R.L.M. is dated in March 2013.  There is no documentation of any additional attempts to coordinate a videoconference hearing between March 2013 and July 2015.  However, as will be discussed below, remand for any additional action, to include any additional attempts to coordinate a videoconference hearing for R.L.M., is not warranted.  

The July 2012 remand instructed that the RO should follow any procedures applicable to simultaneously contested claims.  A simultaneously contested claim refers to the situation in which the allowance of one claim results in the disallowance of another claim involving the same benefit or the allowance of one claim results in the payment of a lesser benefit to another claimant.  38 C.F.R. § 20.3(p).  Pertinent regulations provide that, upon the filing of a Notice of Disagreement (NOD) in a simultaneously contested claim, all interested parties and their representatives must be furnished a copy of the statement of the case (SOC).  38 C.F.R. § 19.101.  Also, when a Substantive Appeal is filed in a simultaneously contested claim, the content of the Substantive Appeal must be furnished to the other contesting parties to the extent it contains information that could directly affect the payment or potential payment of the benefit that is the subject of the contested claim.  38 C.F.R. § 19.102.  In this case, R.L.M. filed an NOD on behalf of her minor child in August 2008.  An SOC was issued to R.L.M. in December 2008, but the record does not reflect that a copy of the SOC was provided to the Veteran.  However, because the claim on appeal fails as a matter of law, any deficiency regarding compliance with simultaneously contested claim procedures is not prejudicial and remand for any additional action to ensure compliance such procedures, is not necessary.  

In addition to the above, the Board has considered that in correspondence received in October 2012, T.D.S. requested a videoconference hearing regarding the issue of entitlement to an apportionment of VA benefits.  The record does not reflect that any efforts were made to afford T.D.S. a videoconference hearing.  Further, T.D.S. appointed VFW as her representative in October 2012.  An appellant will be accorded full right to representation in all stages of an appeal by a recognized organization, attorney, agent, or other authorized person.  38 C.F.R. § 20.600.  The record does not reflect that VFW has been afforded the opportunity to review the claims file and provide argument on behalf of T.D.S.  Nevertheless, remand to afford T.D.S. a videoconference hearing or to afford VFW the opportunity to review the claims file and offer argument on her behalf, is not warranted.  

In this particular case, additional remand for any procedural reason, to include further exploring the possibility of affording R.L.M. a hearing, scheduling T.D.S. for a hearing, affording VFW the opportunity to review the file and provide argument on behalf of T.D.S, or ensuring compliance with simultaneously contested claim procedures, is not warranted.  In this case, remanding for any additional action would not result in any benefit to the appellants or the Veteran and, therefore, is not appropriate.  See Scott v. McDonald, 789 F.3d 1375, 1381 (2015) ("A veteran's interest may be better served by prompt resolution of his claims rather than by further remands to cure procedural errors that, at the end of the day, may be irrelevant to final resolution and may indeed merely delay resolution.").  Particularly in regard to affording a hearing to any party in this case, the Board notes that hearings are collateral matters to appeals and, in a case such as this, where there is no possibility of an award of benefits, further delaying the appeal to schedule a hearing which cannot affect the outcome of the appeal, is not appropriate.  Id.  

Any further remand in this case would only delay resolution of the appeal, which, as discussed below, must be denied as a matter of law.  Any additional remand would be "an idle and useless formality" and, therefore, is not appropriate.  See NLRB v. Wyman-Gordan Co., 394 U.S. 759, 766 n. 6 (1969).  See also Coburn v. Nicholson, 19 Vet. App. 427, 434 (2006) (Lance, J., dissenting) (noting that an unnecessary remand "perpetuates the hamster-wheel reputation of veterans law"); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands that would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided).

The record reflects that entitlement to an apportionment of the Veteran's VA benefits must be denied as lacking legal merit.  Accordingly, any procedural error in this case is not shown to prejudice any of the parties.  Any such error is deemed harmless and does not preclude appellate consideration of the matter on appeal.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006) (rejecting the argument that the Board lacks authority to consider harmless error).  

Analysis

All or any part of the compensation, pension, or emergency officers' retirement pay payable on account of any veteran may be apportioned if the veteran is not residing with his or her spouse, or if the veteran's children are not residing with the veteran and the veteran is not reasonably discharging his or her responsibility for the spouse's or children's support.  See 38 U.S.C.A. § 5307(a)(2) (West 2002); 38 C.F.R. §§ 3.450(a)(1)(ii), 3.452(a) (2015).  

Special apportionment may also be paid, without regard to any other provision regarding apportionment, where hardship is shown to exist.  38 C.F.R. § 3.451. Pension, compensation, emergency officers' retirement pay, or dependency and indemnity compensation may be specially apportioned between the veteran and his or her dependents or the surviving spouse and children on the basis of the facts in the individual case as long as it does not cause undue hardship to the other persons in interest.  Id.

Establishing entitlement to an apportionment of a Veteran's VA benefits requires that the Veteran is receiving VA benefits.  The record shows that the Veteran has never filed a claim for benefits.  The RO indicated in the September 2008 SOC that the Veteran had never filed a claim for benefits.  In a July 2015 Report of General Information, the RO verified that the Veteran had never filed a claim for compensation and/or pension benefits.  A specific claim in the form prescribed by the Secretary must be filed in order for benefits to be paid to any individual under the laws administered by VA.  38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a).  In this case, there is no evidence that the Veteran ever filed a claim for, or has received, VA benefits.  Simply stated, the claim for apportionment of the Veteran's VA benefits must be denied because there are no benefits which may be apportioned.  Thus, the claim for an apportionment lacks legal merit and must be denied as a matter of law.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  

The Board acknowledges that R.L.M. has asserted, during the pendency of the appeal, that the Veteran was exposed to Agent Orange during service and T.D.S. contracted a rare childhood virus and that this has virus affected her livelihood and lifestyle.  In a January 2013 statement, R.L.M. asserted that T.D.S. contracted an "Agent-Orange Disease" and should be entitled to receive VA compensation for pain and suffering.  Nevertheless, the fact remains that the Veteran has not filed a claim for VA benefits and, therefore, there are no VA benefits which may be apportioned to his child.  

In general, the term "child of the Veteran" includes an unmarried person who is under the age of 18 years; or, who, before reaching the age of 18 years, became permanently incapable of self-support; or, who after reaching the age of 18 years and until completion of education or training (but not after reaching the age of 23 years) is pursuing a course of instruction at an approved educational institution.  38 C.F.R. § 3.57.  As indicated above, T.D.S. turned 18 during the pendency of the appeal.  While R.L.M. has reported that T.D.S contracted a rare childhood virus which has affected her livelihood and lifestyle, it is unclear from the record whether she is asserting that T.D.S. is permanently incapable of self-support.  Regardless, this question is moot as, even if she were found to be permanently incapable of self-support, there are no VA benefits to be apportioned in this case.  

Accordingly, for all the reasons stated above, the appeal must be denied due to lack of legal merit.  Sabonis, 6 Vet. App. at 430.  


ORDER

Entitlement to an apportionment of VA benefits for the Veteran's child is denied.  



____________________________________________
James D. Ridgway
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


